DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-16 of U.S. Patent No. 11,202,302 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 11,202,302 B2
Claim 1. A method for assisting an individual in a vehicle through an intersection, the method comprising; providing a mobile communication device under control of an individual; placing said individual within a vehicle not including a vehicle control unit (VCU); receiving an alert at said mobile communication device from outside said vehicle while said mobile communication device is within said vehicle, said alert indicating that said individual needs priority access through an upcoming intersection; only in response to receiving said alert at said mobile communication device, said mobile communication device notifying a priority detector at an intersection of said individual's need for priority through said intersection; and in response to receiving said notification at said priority detector, said priority detector alters operation of signals at said intersection to give said vehicle priority through said intersection
Claim 1. A system for assisting an individual in a vehicle through an intersection, the system comprising; a vehicle, said vehicle including a vehicle control unit (VCU) configured to interface with a priority detector at an intersection and providing an identifier of said vehicle; and a mobile communication device under control of an individual within said vehicle and providing an identifier of said individual, said mobile communication device configured to receive an alert from outside said vehicle while said mobile communication device is within said vehicle, said alert indicating that said individual and vehicle combination needs priority access through said intersection; wherein, upon receipt of said alert at said mobile communication device, said mobile communication device notifies said vehicle control unit of said individual's need for priority through said intersection; wherein, only after said notification of said vehicle control unit, said vehicle control unit notifies said priority detector of said need for priority; and wherein, only after said notification of said priority detector, said priority detector alters operation of signals at said intersection to give said vehicle priority through said intersection.
Claim 2. The method of claim 1 wherein said mobile communication device comprises a smartphone.
Claim 2. The system of claim 1 wherein said mobile communication device comprises a smartphone.
Claim 3. The method of claim 1 wherein said vehicle is not owned by said individual.
Claim 3. The system of claim 1 wherein said vehicle is not owned by said individual.
Claim 4. The method of claim 1 wherein said vehicle is not controlled by said individual.
Claim 4. The system of claim 1 wherein said vehicle is not controlled by said individual.
Claim 5. The method of claim 1 wherein said individual is a passenger in said vehicle.
Claim 5. The system of claim 1 wherein said individual is a passenger in said vehicle.
Claim 6. The method of claim 1 wherein said vehicle is an autonomous vehicle.
Claim 6. The system of claim 1 wherein said vehicle is an autonomous vehicle.
Claim 7. The method of claim 1 wherein said mobile communication device notifies said priority detector at an intersection of said individual's need for priority through said intersection without notifying said individual that it has so notified said intersection.
Claim 1. A system for assisting an individual in a vehicle through an intersection, the system comprising; a vehicle, said vehicle including a vehicle control unit (VCU) configured to interface with a priority detector at an intersection and providing an identifier of said vehicle; and a mobile communication device under control of an individual within said vehicle and providing an identifier of said individual, said mobile communication device configured to receive an alert from outside said vehicle while said mobile communication device is within said vehicle, said alert indicating that said individual and vehicle combination needs priority access through said intersection; wherein, upon receipt of said alert at said mobile communication device, said mobile communication device notifies said vehicle control unit of said individual's need for priority through said intersection; wherein, only after said notification of said vehicle control unit, said vehicle control unit notifies said priority detector of said need for priority; and wherein, only after said notification of said priority detector, said priority detector alters operation of signals at said intersection to give said vehicle priority through said intersection..
Claim 8. A system for assisting an individual in a vehicle through an intersection, the system comprising; a vehicle not including a vehicle control unit (VCU) and including said individual; a mobile communication device under control of an individual, said mobile communication device comprising a transceiver, a computer, and a non-volatile computer-readable storage medium having program instructions thereon which, when executed by said computer, cause said mobile communication device to perform the steps of; receiving an alert from outside said vehicle, said alert indicating that said individual needs priority access through an upcoming intersection; and only in response to receiving said alert at said mobile communication device, said mobile communication device notifying a priority detector at an intersection of said individual's need for priority through said intersection; wherein, in response to receiving said notification at said priority detector, said priority detector alters operation of signals at said intersection to give said vehicle priority through said intersection.
Claim 11. A method for assisting an individual in a vehicle through an intersection, the method comprising; providing a mobile communication device under control of an individual and providing an identifier of said individual; placing said individual within a vehicle including a vehicle control unit (VCU) configured to interface with a priority detector at an intersection and providing an identifier of said vehicle; after said placing, receiving an alert at said mobile communication device from outside said vehicle, said alert indicating that said individual and vehicle combination needs priority access through said intersection; in response to receiving said alert at said mobile communication device, said mobile communication device notifying said vehicle control unit of said individual's need for priority through said intersection; in response to receiving said notification at said vehicle control unit, said vehicle control unit notifies said priority detector of said need for priority; and in response to receiving said notification at said priority detector, said priority detector alters operation of signals at said intersection to give said vehicle priority through said intersection.
Claim 9. The system of claim 8 wherein said mobile communication device comprises a smartphone.
Claim 12. The method of claim 11 wherein said mobile communication device comprises a smartphone
Claim 10. The system of claim 8 wherein said vehicle is not owned by said individual.
Claim 13. The method of claim 11 wherein said vehicle is not owned by said individual.
Claim 11. The system of claim 8 wherein said vehicle is not controlled by said individual.
Claim 14. The method of claim 11 wherein said vehicle is not controlled by said individual.
Claim 12. The system of claim 8 wherein said individual is a passenger in said vehicle.
Claim 15. The method of claim 11 wherein said individual is a passenger in said vehicle.
Claim 13. The system of claim 8 wherein said vehicle is an autonomous vehicle.
Claim 16. The method of claim 11 wherein said vehicle is an autonomous vehicle.
Claim 14. The system of claim 8 wherein said mobile communication device notifies said priority detector at an intersection of said individual's need for priority through said intersection without notifying said individual that it has so notified said intersection.
Claim11. A method for assisting an individual in a vehicle through an intersection, the method comprising; providing a mobile communication device under control of an individual and providing an identifier of said individual; placing said individual within a vehicle including a vehicle control unit (VCU) configured to interface with a priority detector at an intersection and providing an identifier of said vehicle; after said placing, receiving an alert at said mobile communication device from outside said vehicle, said alert indicating that said individual and vehicle combination needs priority access through said intersection; in response to receiving said alert at said mobile communication device, said mobile communication device notifying said vehicle control unit of said individual's need for priority through said intersection; in response to receiving said notification at said vehicle control unit, said vehicle control unit notifies said priority detector of said need for priority; and in response to receiving said notification at said priority detector, said priority detector alters operation of signals at said intersection to give said vehicle priority through said intersection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467